FILED
                            NOT FOR PUBLICATION                             OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50006

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01160-SVW

  v.
                                                 MEMORANDUM *
JAMES RIVERA, a.k.a. All Mighty Wind
Co., a.k.a. Marion Villarreal Anguiano,
a.k.a., Apostles Inc., a.k.a. I Really Wish I
Had That, a.k.a. James Quinn, a.k.a.
Armando James River,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       James Rivera appeals from the district court’s judgment and challenges the

12-year sentence imposed following his jury-trial conviction for mail fraud, in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 1341, and wire fraud, in violation of 18 U.S.C. § 1343.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rivera contends that the district court procedurally erred by failing to

explain the sentence imposed in light of his nonfrivolous arguments, and by failing

to consider all of the 18 U.S.C. § 3553(a) sentencing factors, including the need to

avoid unwarranted sentencing disparities. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The record reflects that the district court explained the sentence sufficiently to

permit appellate review; adequately considered Rivera’s arguments, including his

policy arguments; adequately considered the 3553(a) sentencing factors; and did

not otherwise procedurally err. See United States v. Carty, 520 F.3d 984, 992-93

(9th Cir. 2008) (en banc).

      Rivera next contends that his sentence is substantively unreasonable because

it is greater than necessary to satisfy the goals of sentencing. The district court did

not abuse its discretion by imposing an upward variance to account for Rivera’s

characteristics, history of fraud offenses, and the circumstances of the offense. See

United States v. Orlando, 553 F.3d 1235, 1239 (9th Cir. 2009). Rivera’s sentence

is substantively reasonable in light of the totality of the circumstances and the

section 3553(a) factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                     12-50006